DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hirose et al., U.S.P.G. Pub. No. 2019/0018351.
Regarding independent claim 1, Hirose et al. teach an image forming apparatus comprising:
a fixing device (fig 2) including:
a fixing rotator (41) configured to heat a toner image and fix the toner image onto a sheet;
a pressure rotator (44) configured to press against the fixing rotator to form a nip through which the sheet is conveyed; and
a polisher (46) configured to contact and polish a surface of the fixing rotator;
a contact-separation mechanism (cf. figs 2, 3) configured to move the polisher between a contact position (fig 3) at which the polisher contacts the fixing rotator and a separation position (fig 2) at which the polisher separates from the fixing rotator; and
circuitry configured to:
calculate a cumulative weighted sheet passing distance that is a sum of values each obtained by multiplying a length of the sheet passing through the nip in a conveyance direction by a coefficient determined according to sheet information on the sheet every time the sheet passes through the nip, the sheet information being different from the length in the conveyance direction (¶ 161); and
execute a control mode in which the contact-separation mechanism moves the polisher separated from the surface of the fixing rotator such that the polisher contacts the surface of the fixing rotator based on the cumulative weighted sheet passing distance (¶ 215).
Regarding claim 2, calculate the cumulative weighted sheet passing distance for each size of a plurality of different sizes of sheets in a width direction of each of the sheets passing through the nip (¶ 162); and
execute the control mode every time the cumulative weighted sheet passing distance calculated for each size of the plurality of different sizes of sheets in the width direction exceeds a predetermined value (¶ 215).
Regarding claim 3, wherein the sheet information includes a thickness of the sheet (¶ 148), and
wherein as the thickness of the sheet is larger, the coefficient is larger (noting that thicker sheets induce more unevenness during fixing).
Regarding claim 4, wherein the sheet information includes a basis weight of the sheet (¶ 148), and
wherein as the basis weight of the sheet is larger, the coefficient is larger (noting that higher basis weight induce more unevenness during fixing).
Regarding claim 5, wherein the sheet information includes a stiffness of the sheet (¶ 148 and ¶ 34, noting that “flexible” sheets and “rigid plate-shaped” sheets are sheet types), and
wherein as the stiffness of the sheet is higher, the coefficient is larger (noting that “rigid plate-shaped” sheets induce more unevenness during fixing).
Regarding claim 6, wherein the sheet information includes a type of the sheet (¶ 148).
Regarding claim 7, wherein the sheet information includes a brand of the sheet (¶ 148).
Regarding claim 8, further comprising a motor configured to rotate the polisher, wherein the circuitry is configured to control the motor to rotate the polisher contacting the surface of the fixing rotator rotating in the control mode (fig 3 ¶ 82).
Regarding claim 9, wherein the circuitry is configured to execute the control mode after a series of printing operations is completed (¶ 215). 
Regarding claim 10, wherein the circuitry is configured to execute the control mode before a start of a series of printing operations (¶ 74).
Regarding claim 11, wherein the circuitry includes:
information acquisition circuitry configured to acquire information on the length of the sheet in the conveyance direction and the sheet information (inherent in order to acquire the information);
a memory configured to store the cumulative weighted sheet passing distance and the coefficient determined according to the sheet information (¶¶ 161, 215 inherent in order to store the value before the preset level is reached); and
a calculator configured to calculate the cumulative weighted sheet passing distance based on the coefficient stored in the memory, the sheet information acquired by the information acquisition circuitry, and the information on the length of the sheet in the conveyance direction acquired by the information acquisition circuitry (inherent in order to perform the math), and
wherein the circuitry is configured to:
update the cumulative weighted sheet passing distance stored in the memory to the cumulative weighted sheet passing distance calculated by the calculator when the circuitry does not execute the control mode (¶¶ 161, 215, maintaining the count until the threshold is reached); and
reset the cumulative weighted sheet passing distance stored in the memory when the circuitry executes the control mode (¶ 164).



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art describe cumulative weighted sheet lengths to determine when to perform a polishing operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852